EXHIBIT A

Lock-Up Agreement

January 18, 2011

Each Purchaser referenced below:




Re:

Securities Purchase Agreement, dated as of January 18, 2011 (the “Purchase
Agreement”), between Wizzard Software Corporation a Colorado corporation (the
“Company”) and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)

Ladies and Gentlemen:




Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.

In order to induce the Purchasers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the date
that is 180 days after the Closing Date (the "Lock-Up Period"), the undersigned
will not, and will cause all affiliates (as defined in Rule 144) of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned not to, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of (or enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise)), directly or indirectly, any shares of Common Stock or
Common Stock Equivalents, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to any shares of Common Stock or Common Stock Equivalents owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission (collectively, the
"Undersigned's Shares"), or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Undersigned's Shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of shares of
Common Stock or other securities, in cash or otherwise.

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to





--------------------------------------------------------------------------------

or which reasonably could be expected to lead to or result in a sale or
disposition of the Undersigned's Shares even if the Undersigned's Shares would
be disposed of by someone other than the undersigned.  Such prohibited hedging
or other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Undersigned's Shares or with respect to
any security that includes, relates to, or derives any significant part of its
value from the Undersigned's Shares.

Notwithstanding the foregoing, the Lock-Up Period shall expire if during the
Lock-Up Period, the closing price of the Common Stock on the NYSE Amex exceeds
$0.50 (as adjusted for any stock split, stock dividend, stock combination or
other similar transaction after the Closing Date) for twenty (20) consecutive
trading days following the Closing Date.

The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned's Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company's transfer agent and
registrar (the “Transfer Agent”) against the transfer of the Undersigned's
Shares except in compliance with the foregoing restrictions.

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Purchaser to complete
the transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Lock-Up Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder.  The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Lock-Up
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.  

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.  This Lock-Up Agreement may not be amended or otherwise modified in
any respect without the written consent of each of the Company, each Purchaser
and the undersigned.

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would





--------------------------------------------------------------------------------

cause the laws of any jurisdiction other than the State of New York to be
applied.  In furtherance of the foregoing, the internal laws of the State of New
York will control the interpretation and construction of this Lock-Up Agreement,
even if under such jurisdiction's choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.  The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in Manhattan, for the purposes of
any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address below and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  The undersigned hereby waives any right to a trial by jury.
 Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  

 [Remainder of page intentionally left blank]





--------------------------------------------------------------------------------




Very truly yours,

Enable Growth Partners

Enable Opportunity Partners

Pierce Diversified Strategies

Exact Name of Stockholder

/s/

Authorized Signature

CEO/General Partner

Title




One Ferry Building, Suite 255

San Francisco, CA  94111

Address

Agreed to and Acknowledged:




WIZZARD SOFTWARE CORPORATION







By:  /s/ Chris Spencer

       Name:  Chris Spencer

       Title:  CEO






